
	
		I
		111th CONGRESS
		2d Session
		H. R. 6320
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Courtney
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To improve the support, training, education, and
		  compliance assistance regarding export licensing requirements provided to small
		  businesses and medium-sized businesses.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Export Support Act of
			 2010.
		2.Export licensing
			 compliance assistance by Commercial Service district officesSection 2301 of the Export Enhancement Act
			 of 1988 (15 U.S.C. 4721) is amended—
			(1)in subsection
			 (b)—
				(A)in paragraph (8),
			 by striking ; and and inserting a semicolon;
				(B)in paragraph (9),
			 by striking the period and inserting ; and; and
				(C)by adding at the
			 end the following new paragraph:
					
						(10)providing small businesses and medium-sized
				businesses with support, training, education, and compliance assistance
				regarding export licensing
				requirements.
						;
				and
				(2)in subsection
			 (c)(3)—
				(A)by inserting
			 (A) before The Secretary shall; and
				(B)by adding at the
			 end the following new subparagraphs:
					
						(B)The Secretary shall assign export licensing
				compliance specialists to at least 20 district offices (or, at any time when
				there are 20 or fewer such offices, to all such offices). Such export licensing
				compliance specialists shall provide small businesses and medium-sized
				businesses with support, training, education, and compliance assistance
				regarding export licensing requirements.
						(C)In determining whether to assign an
				export licensing compliance specialist to a district office under subparagraph
				(B), the Secretary shall take into account the need for such assistance of the
				small businesses and medium-sized businesses in the region served by the
				office. In assessing such need, the Secretary shall consider such indicators of
				the small business and medium-sized business industrial base in the region as
				the Secretary considers appropriate, including the number of small businesses
				and medium-sized businesses in the region that have been issued export
				licenses.
						.
				3.Annual reviews of
			 Commercial Service district office staffing
			(a)In
			 generalNot later than 60
			 days after the end of each fiscal year that ends after the date of the
			 enactment of this Act, the Secretary of Commerce shall complete a review, with
			 respect to such fiscal year, of the level of staffing at each district office
			 of the United States and Foreign Commercial Service established under section
			 2301(c)(3)(A) of the Export Enhancement Act of 1988 (15 U.S.C. 4721(c)(3)(A))
			 to determine, for the fiscal year that begins after the date of the completion
			 of the review, the level of staffing at each office that will enable such
			 office to effectively serve small businesses and medium-sized
			 businesses.
			(b)Elements of
			 reviewA review under
			 subsection (a) shall include with respect to each district office—
				(1)a determination of
			 the number of staff employed in the office during the fiscal year in which the
			 review is completed and during each of the preceding 9 fiscal years;
				(2)a determination of the need of small
			 businesses and medium-sized businesses in the region served by the office for
			 the services and assistance described in section 2301(b) of the Export
			 Enhancement Act of 1988 (15 U.S.C. 4721(b)), as indicated by factors
			 including—
					(A)the volume of
			 requests made by small businesses and medium-sized businesses to the office for
			 such services and assistance;
					(B)the number of small businesses and
			 medium-sized businesses in the region that have been issued export licenses;
			 and
					(C)such other indicators of the small business
			 and medium-sized business industrial base in the region as the Secretary
			 considers appropriate;
					(3)an assessment of
			 the overall performance of the office in providing such services and assistance
			 to small businesses and medium-sized businesses;
				(4)an assessment of
			 whether any changes should be made in the number of staff employed in the
			 office for the fiscal year that begins after the date of the completion of the
			 review, including whether, based on the determination under paragraph (2), an
			 export licensing compliance specialist should be assigned (or continue to be
			 assigned) to the office under section 2301(c)(3)(B) of such Act (15 U.S.C.
			 4721(c)(3)(B));
				(5)an assessment of
			 whether any changes in funding for the office for such fiscal year will be
			 necessary to implement any changes identified under paragraph (4); and
				(6)such other elements as the Secretary
			 considers appropriate.
				(c)Inclusion in
			 President’s budget submission to Congress
				(1)Submission by
			 Secretary to PresidentFor
			 each fiscal year with respect to which a review is completed under subsection
			 (a), the Secretary shall prepare a report on the review and shall include the
			 report in the submission to the President of materials relating to the budget
			 of the Department of Commerce for the fiscal year that begins after the date of
			 the completion of the review. The Secretary shall include in the report a
			 statement that—
					(A)assesses the
			 consistency of any budgetary requests made by the Secretary in the submission
			 with the conclusions in the review regarding appropriate levels of staffing and
			 funding; and
					(B)justifies any
			 inconsistencies between the requests and the conclusions.
					(2)Submission by
			 President to CongressThe
			 President shall include the report submitted under paragraph (1) in the budget
			 of the United States Government submitted to Congress under section 1105(a) of
			 title 31, United States Code, for the fiscal year that begins after the date of
			 the submission of the report to the President by the Secretary. The President
			 shall attach to the report an addendum that—
					(A)assesses the
			 consistency of the budget with the conclusions in the review regarding
			 appropriate levels of staffing and funding; and
					(B)justifies any
			 inconsistencies between the budget and the conclusions.
					4.Designation of
			 export licensing coordinators
			(a)In
			 generalEach official
			 described in subsection (c) shall designate an export licensing coordinator for
			 the department or agency of the official. The export licensing coordinator for
			 a department or agency shall be an individual who exercises significant
			 decisionmaking authority in the department or agency.
			(b)DutiesThe export licensing coordinator designated
			 for a department or agency under subsection (a) shall devise, encourage, and
			 coordinate activities by the department or agency that provide small businesses
			 and medium-sized businesses with support, training, education, and compliance
			 assistance regarding export licensing requirements.
			(c)Officials
			 describedThe officials described in this subsection are the
			 following:
				(1)The Secretary of
			 Commerce.
				(2)The Secretary of Defense.
				(3)The Secretary of State.
				(4)The Secretary of the Treasury.
				(5)The Administrator
			 of the Small Business Administration.
				5.Interagency Task
			 Force on Export Control Assistance and Relief for Small and Medium-Sized
			 Businesses
			(a)EstablishmentThere is established in the Department of
			 Commerce an Interagency Task Force on Export Control Assistance and Relief for
			 Small and Medium-Sized Businesses (in this section referred to as the
			 Task Force).
			(b)Duties of Task
			 Force
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act and annually thereafter, the Task Force shall submit to Congress a
			 report containing—
					(A)recommendations for improving the support,
			 training, education, and compliance assistance regarding export licensing
			 requirements provided to small businesses and medium-sized businesses by the
			 Federal Government, including recommendations regarding any increases in the
			 amount or changes in the allocation of resources for such support, training,
			 education, and compliance assistance;
					(B)recommendations for changes to such
			 requirements to improve opportunities for small businesses and medium-sized
			 businesses to export goods and services from the United States; and
					(C)such other
			 recommendations as the Task Force considers appropriate.
					(2)Input from
			 businessesThe Task Force shall consult with small businesses and
			 medium-sized businesses in preparing the report required by paragraph
			 (1).
				(c)Membership
				(1)In
			 generalThe Task Force shall be composed of the officials
			 described in section 4(c).
				(2)CompensationA member of the Task Force may not receive
			 pay, allowances, or benefits by reason of service on the Task Force in addition
			 to pay, allowances, or benefits by reason of service as an officer of the
			 United States in the capacity listed in section 4(c) in which the member
			 serves.
				(3)ChairpersonThe
			 Chairperson of the Task Force shall be elected by the members.
				(4)QuorumThree members of the Task Force shall
			 constitute a quorum, but a lesser number may hold hearings.
				(d)Administrative
			 and support servicesUpon the
			 request of the Chairperson, the Secretary of Commerce shall provide to the Task
			 Force, without reimbursement, such administrative and support services,
			 including details of personnel, as may be necessary to enable the Task Force to
			 carry out its duties under this section.
			6.Definitions
			(a)Small business
			 definedIn this Act, the term
			 small business means a small business concern, as defined under
			 section 3 of the Small Business Act (15 U.S.C. 632).
			(b)Additional
			 definition for sections 4 and 5In sections 4 and 5, the term
			 export licensing requirements includes export licensing
			 requirements under section 38 of the Arms Export Control Act (22 U.S.C.
			 2778).
			
